Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-8 and 10-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a sensing apparatus, comprising: 
an image sensor; 
a collimator above the image sensor, wherein the collimator includes an array of apertures; 
a passive oxide layer above the image sensor and below the collimator; and 
an optical filtering layer above the collimator, wherein the optical filtering layer is configured to filter a portion of light to be transmitted into the array of apertures.  
Claims 10 and 15 are allowed for similar reasons as claim 1.  
Claims 2-8, 11-14 and 16-20 are allowed for being dependent upon aforementioned independent claims 1, 10 and 15, respectively.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624